           Case 2:19-cv-00070-RFB-CWH Document 27 Filed 04/29/19 Page 1 of 4



1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
5
     Phone: (702) 825-6060
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                                UNITED STATES DISTRICT COURT

16                                    DISTRICT OF NEVADA
17   JACQUELINE STEINMETZ,                      Case No.: 2:19-cv-00070-RFB-CWH
18

19                                              JOINT MOTION TO EXTEND TIME FOR
                    Plaintiffs,
20                                              PLAINTIFF TO RESPOND TO
     vs.                                        EXPERIAN INFORMATION
21                                              SOLUTIONS, INC.’S MOTION FOR
     LEXISNEXIS; and EXPERIAN                   RULE 11 SANCTIONS
22
     INFORMATION SOLUTIONS, INC.,
23                                              [FIRST REQUEST]
                    Defendants.
24

25

26
     ///
27

28   JOINT MOTION TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO EXPERIAN INFORMATION
     SOLUTIONS, INC.’S MOTION FOR RULE 11 SANCTIONS [FIRST REQUEST] - 1
           Case 2:19-cv-00070-RFB-CWH Document 27 Filed 04/29/19 Page 2 of 4



1           Plaintiff Jacqueline Steinmetz (“Plaintiff”) and Defendant, Experian Information
2
     Solutions, Inc. (“Experian”), by and through their counsel of record, hereby move jointly to extend
3
     Plaintiff’s deadline to file a response to Experian’s Motion for Rule 11 Sanctions (7) seven days:
4
            1.      On April 17, 2019, Experian filed a Motion for Rule 11 Sanctions [ECF Dkt.26].
5

6           2.      Plaintiff’s Response is due May 1, 2019.

7           3.      Plaintiff and Experian have agreed to extend Plaintiff’s response seven days in
8
     order to allow Plaintiff’s counsel to contact the client to address Experian’s pending motion for
9
     Rule 11 sanctions and obtain approval to file the response. As a result, both Plaintiff and Experian
10
     hereby request this Court to further extend the date for Plaintiff to respond to Experian’s Motion
11

12   for Rule 11 Sanctions until May 8, 2019. This joint motion is made in good faith, is not interposed

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ///
28   JOINT MOTION TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO EXPERIAN INFORMATION
     SOLUTIONS, INC.’S MOTION FOR RULE 11 SANCTIONS [FIRST REQUEST] - 2
           Case 2:19-cv-00070-RFB-CWH Document 27 Filed 04/29/19 Page 3 of 4



1    for delay, and is not filed for an improper purpose.
2
            Dated April 29, 2019.
3

4     KNEPPER & CLARK LLC                               NAYLOR & BRASTER

5     /s/ Miles N. Clark                                /s/ Andrew J. Sharples
6     Matthew I. Knepper, Esq.                          Jennifer L. Braster, Esq.
      Nevada Bar No. 12796                              Nevada Bar No. 9982
7     Miles N. Clark, Esq.                              Andrew J. Sharples, Esq.
      Nevada Bar No. 13848                              Nevada Bar No. 12866
8     10040 W. Cheyenne Ave., Suite 170-109             1050 Indigo Drive, Suite 200
9     Las Vegas, NV 89129                               Las Vegas, NV 89145
      Email: matthew.knepper@knepperclark.com           Email: jbraster@nblawnv.com
10    Email: miles.clark@knepperclark.com               Email: asharples@nblawnv.com
11    HAINES & KRIEGER LLC                              JONES DAY
      David H. Krieger, Esq.                            Cheryl L. O’Connor, Esq.
12
      Nevada Bar No. 9086                               3161 Michelson Drive
13    8985 S. Eastern Avenue, Suite 350                 Irvine, CA 92612
                                                        Email: coconnor@jonesday.com
      Henderson, NV 89123
14    Email: dkrieger@hainesandkrieger.com
                                                        Counsel for Defendant
15                                                      Experian Information Solutions, Inc.
      Counsel for Plaintiff
16

17                                                                         Steinmetz v. LexisNexis et al
                                                                             2:19-cv-00070-RFB-CWH
18
                                ORDER GRANTING
19
            JOINT MOTION TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO
20                  EXPERIAN’S MOTION FOR RULE 11 SANCTIONS

21
            IT IS SO ORDERED.
22

23                                  ________________________________________
                                    UNITED STATES DISTRICT   JUDGE
                                                    MAGISTRATE    JUDGE
24
                                                                    April 30, 2019
                                                            Dated: _______________
25

26

27

28   JOINT MOTION TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO EXPERIAN INFORMATION
     SOLUTIONS, INC.’S MOTION FOR RULE 11 SANCTIONS [FIRST REQUEST] - 3
           Case 2:19-cv-00070-RFB-CWH Document 27 Filed 04/29/19 Page 4 of 4



1                                    CERTIFICATE OF SERVICE
2
            Pursuant to Federal Rule of Civil Procedure 5(b), I hereby certify that I am an employee of
3
     KNEPPER & CLARK LLC and that on April 29, 2019, I caused the document JOINT MOTION
4
     TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO EXPERIAN INFORMATION
5

6
     SOLUTIONS, INC.’S MOTION FOR RULE 11 SANCTIONS to be served through the Court's

7    CM/ECF to all parties appearing in this case.

8

9

10                                                   /s/ Lucille Chiusano
                                                     An employee of KNEPPER & CLARK LLC
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   JOINT MOTION TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO EXPERIAN INFORMATION
     SOLUTIONS, INC.’S MOTION FOR RULE 11 SANCTIONS [FIRST REQUEST] - 4
